Orth, J.,
delivered the opinion of the Court.
Sharkey McCready applies for leave to appeal from an order of 16 December 1969 of Judge William W. Travers, presiding in the Circuit Court for Dorchester County, denying relief sought under post conviction procedures *93on petition filed 15 April 1969. Counsel was appointed to represent applicant and an evidentiary hearing was held on 16 December. Prior to the hearing a document entitled “Issues” was filed presenting eleven grounds upon which the petition was based.
Md. Rule BK 45 a provides that after hearing on petition the court shall make an order on the petition as justice may require. Rule BK 45 b prescribes:
“The order shall include or be accompanied by a short memorandum of the grounds of the petition, the questions, including specifically the federal and State rights involved, and the reasons for the action taken thereon.”
The record on application for leave to appeal shall include the order and memorandum of the court. Rule BK 46 c. Here the record includes a transcript of the remarks made by the hearing court in denying relief. While a transcript of the verbal remarks of the court may be sufficient to comprise the memorandum required, it is not in this case. It does not sufficiently show the grounds considered at the hearing, the questions, including specifically the federal and State rights involved, or the reasons for the action taken thereon. Therefore, it is necessary to grant the application and remand the case for further proceedings, namely for the court to prepare a memorandum in accordance with Rule BK 45 b. See Duff v. Warden, 234 Md. 646; Freels v. Warden, 230 Md. 654; Tyler v. Warden, 2 Md. App. 127.

Application granted; case remanded for further proceedings in accordance with this opinion.